 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                          SOUTHER N DISTRICT OF CALIFORN IA
               UNITED STATES OF AMERICA                              JUDGME NT IN A CRIMINA L CASE
                                  v.                                 (For Offenses Committed On or After November 1, 1987)
           JESUS ANTONIO LOPEZ-CO RTEZ (1)
                                                                        Case Number:          3:19-CR-04 251-LAB

                                                                     Ben·amin B. Kin on
                                                                     Defendant's Attorney
 USM Number                       87651-298
                                                                                                                   DEC 12 2019
 • -
 THE DEFENDANT:                                                                                           CLERK, U.S. Dt'.'lTR!CT COURT
 IZI pleaded guilty to count(s)         One of the Information                                          SOIJrHf..:RN DIS'm1CT OF C/.,,UFUt{hl!A


 0    was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which in~olve the following offense(s):

Title and Section l Nature of Offense                                                                                      Count
8: 1324(A)(l )(A)(li) - Transportati on Of Certain Aliens                                                                    1




    The defendant is sentenced as provided in pages 2 through                  3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0     The defendant has been found not guilty on count(s)

IZI Count(s)       remaining                                  are         dismissed on the motion of the United States.
IZ! Assessment: $100.00 - waived

IZ! JVTA Assessment*: $5000.00 - waived

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
                                                                                                                      this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney
                                                                                                                        of
any material change in the defendant's economic circumstanc es.
    . '
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                    JESUS ANTONIO LOPEZ-CORTEZ (1)                                        Judgment - Page 2 of 3
CASE NUMBER:                  3:19-CR-04251-LAB
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,,, _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - -
                                                                                                  ---¼



                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 6 months




•         Sentence imposed pursuant to Title 8 USC Section 1326(b).
•         The court makes the following recommendations to the Bureau of Prisons:




•         The defendant is remanded to the custody of the United States Marshal.

•         The defendant must surrender to the United States Marshal for this district:
          •     at
                     ------- -- A.M.                            on
                                                                     ------- ------- ----
          •     as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
•         Prisons:                                                     ·
          •     on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
I have executed this judgment as follows:

          Defendant delivered on                                            to
                                   -------------                                 ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                  UNITED STATES MARSHAL



                                       By                   DEPUTY UNITED STATES MARSHAL




                                                                                                  3: l 9-CR-04251-LAB.
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              JESUS ANTONIO LOPEZ-CORTEZ (1)                                      Judgment - Page 3 of 3
   CASE NUMBER:            3: l 9-CR-04251-LAB

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendantwill be. on supervised release for a term of:
3 years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •   Do not enter the United States illegally.

  •   The defendant must not commit another federal, state or local crime.

 II




                                                                                             3:19-CR-04251-LAB
